DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19th, 2022 has been entered.
By this amendment, claims 1, 10, and 31 have been amended, claims 2, 4, 8-9, 12-13, 15-16, 18-20, 22-24, 26-30, 32, 34, 38-39, 42-43, 45-46, 48-50, 52-54, and 56-118 have been cancelled.  Accordingly, claims 1, 3, 5-7, 10-11, 14, 17, 21, 25, 31, 33, 35-37, 40-41, 44, 47, 51, and 55 are pending in the present application in which claims 1 and 31 are in independent form.  
Claim Objections
Claim 7 is objected to because of the following informalities:  
In claim 7, line 3, “the at least on channel” should be --the at least one channel--.
Appropriate correction is required.
     New Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10, 17, 31, 37, 40, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spivey et al. (U.S. Patent 6,890,065), newly cited.
In re claim 1, Spivey discloses a semiconductor device, comprising a semiconductor die 40 (see col. 3, lines 17-38 and  figs. 6A-B); a support 20 (see col. 3, lines 17-38 and figs. 6A-B); and a die attach material 18 configured to attach a lower surface of the semiconductor die 40 to an upper surface of the support 20 (see col. 3, lines 17-38 and figs. 6A-B), the die attach material 18 comprising at least one channel 38 (vents 38) (see col. 2, lines 59-67 and figs. 4A-B), at least a portion of the at least one channel 38 positioned between the semiconductor die 40 and the support 20, wherein the at least one channel 38 is configured to allow gases generated during curing of the die attach material 18 during attachment of the semiconductor die 40 to the support 20 to be released from the die attach material 20 (see col. 2, lines 59-67 and figs. 4A-B and 6A-B, note that Spivey teaches that vents 38 are provided for the die attach adhesive to outgas during cure, see col. 2, lines 61-62).

    PNG
    media_image1.png
    570
    379
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    433
    436
    media_image2.png
    Greyscale

In re claim 7, as applied to claim 1 above, Spivey discloses wherein the die attach material 18 is configured such that the at least one channel 38 comprises multiple channels 38 (see col. 2, lines 59-67 and figs. 4A-B).
In re claim 10, as applied to claim 1 above, Spivey discloses wherein the die attach material is configured such that the at least one channel 38 forms a mesh (see col. 2, lines 59-67 and figs. 4A-B, note that, the vents 38 are provided in rows and columns forming a mesh).
In re claim 17, as applied to claim 1 above, Spivey discloses wherein the die attach material 18 is configured such that the at least one channel 38 comprises at least one of the following: a rectangular shape, a polygonal shape, a circular shape, a freeform shape, a continuous shape, a discontinuous shape, and combinations thereof (see col. 2, lines 59-67 and figs. 4A-B).
In re claim 31, Spivey discloses a process of implementing a semiconductor device, comprising providing a semiconductor die 40 (see col. 3, lines 17-38 and figs. 6A-B); providing a support 20 (see col. 3, lines 17-38 and figs. 6A-B); and forming a die attach material 18 configured to attach a lower surface of the semiconductor die 40 to an upper surface of the support 20 (see col. 3, lines 17-38 and figs. 6A-B), the die attach material 18 comprising at least one channel 38 (vents 38) (see col. 2, lines 59-67 and figs. 4A-B), at least a portion of the at least one channel 38 positioned between the semiconductor die 40 and the support 20, wherein the at least one channel 38 is configured to allow gases generated during curing of the die attach material 18 during attachment of the semiconductor die 40 to the support 20 to be released from the die attach material 18 (see col. 2, lines 59-67 and figs. 4A-B, note that, Spivey discloses that vents 38 are provided for the die attach adhesive to outgas during cure, see col. 2, lines 61-62).
In re claim 37, as applied to claim 31 above, Spivey discloses wherein the die attach material 18 is configured such that the at least on channel 38 comprises multiple channels (see col. 2, lines 59-67 and figs. 4A-B).
In re claim 40, as applied to claim 31 above, Spivey discloses wherein the die attach material 18 is configured such that the at least on channel 38 forms a mesh (see col. 2, lines 59-67 and figs. 4A-B, note that, the channels 38 are provided in rows and columns forming a mesh).
In re claim 47, as applied to claim 31 above, Spivey discloses wherein the die attach material 18 is configured such that the at least one channel 38 comprises at least one of the following: a rectangular shape, a polygonal shape, a circular shape, a freeform shape, a continuous shape, a discontinuous shape, and combinations thereof (see col. 2, lines 59-67 and figs. 4A-B).
Claim(s) 1, 7, 10, 17, 31, 37, 40, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauer et al. (U.S. Pub. 2011/0227229), newly cited.
In re claim 1, Bauer ‘229 discloses a semiconductor device, comprising a semiconductor die 18 (see paragraph [0016] and fig. 2); a support 20 (see paragraph [0016] and fig. 2); and a die attach material 22 configured to attach a lower surface of the semiconductor die 18 to an upper surface of the support 20 (see paragraph [0016] and fig. 2), the die attach material 24 comprising at least one channel 24 (see paragraph [0016] and fig. 2), at least a portion of the at least one channel 24 positioned between the semiconductor die 18 and the support 20, wherein the at least one channel 24 is configured to allow gases generated during curing of the die attach material 22 during attachment of the semiconductor die 18 to the support 20 to be released from the die attach material 22 (see paragraph [0016], note that Bauer ‘229 teaches that during the reflow process, any gases produced during the process by the heating of solder will be able to be vented through the channels 24).

    PNG
    media_image3.png
    384
    614
    media_image3.png
    Greyscale

In re claim 7, as applied to claim 1 above, Bauer ‘229 discloses wherein the die attach material 22 is configured such that the at least one channel 24 comprises multiple channels 24 (see paragraph [0016] and fig. 2).
In re claim 10, as applied to claim 1 above, Bauer ‘229 discloses wherein the die attach material 22 is configured such that the at least one channel 16 forms a mesh (see paragraph [0011] and fig. 1).
In re claim 17, as applied to claim 1 above, Bauer ‘229 discloses wherein the die attach material 22 is configured such that the at least one channel 24 comprises at least one of the following: a rectangular shape, a polygonal shape, a circular shape, a freeform shape, a continuous shape, a discontinuous shape, and combinations thereof (see paragraph [0016] and fig. 2).
In re claim 31, Bauer ‘229 discloses a process of implementing a semiconductor device, comprising providing a semiconductor die 18 (see paragraph [0016] and fig. 2); providing a support 20 (see paragraph [0016] and fig. 2); and forming a die attach material 22 configured to attach a lower surface of the semiconductor die 18 to an upper surface of the support 20 (see paragraph [0016] and fig. 2), the die attach material 22 comprising at least one channel 24 (see paragraph [0016] and fig. 2), at least a portion of the at least one channel 24 positioned between the semiconductor die 18 and the support 20, wherein the at least one channel 24 is configured to allow gases generated during curing of the die attach material 22 during attachment of the semiconductor die18 to the support 20 to be released from the die attach material 22 (see paragraph [0016], note that, Bauer ‘229 teaches that during the reflow process, any gases produced during the process by the heating of solder will be able to be vented through the channels 24).
In re claim 37, as applied to claim 31 above, Bauer ‘229 discloses wherein the die attach material 22 is configured such that the at least on channel 24 comprises multiple channels 24 (see paragraph [0016] and fig. 2).
In re claim 40, as applied to claim 31 above, Bauer ‘229 discloses wherein the die attach material 22 is configured such that the at least on channel 16 forms a mesh (see paragraph [0011] and fig. 1).
In re claim 47, as applied to claim 31 above, Bauer ‘229 discloses wherein the die attach material 22 is configured such that the at least one channel 24 comprises at least one of the following: a rectangular shape, a polygonal shape, a circular shape, a freeform shape, a continuous shape, a discontinuous shape, and combinations thereof (see paragraph [0016] and fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 25, 33, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey et al. (U.S. Patent 6,890,065), newly cited, in view of Schmukler (U.S. Pub. 2017/0033749), of record.
In re claims 3 and 33, as applied to claims 1 and 31 above, respectively, Spivey discloses wherein the die attach material 18 comprises a plurality of portions of the die attach material 18 (see col. 2, lines 59-67 and figs. 4A-B) but is silent to wherein the semiconductor die is a Group III-nitride based MMIC (monolithic microwave integrated circuit).
However, Schmukler discloses in a same field endeavor, a semiconductor device, including, inter-alia, a semiconductor die is a Group III-nitride based MMIC (monolithic microwave integrated circuit) (see paragraphs [0034], [0036] and figs. 8-9).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Spivey with the Group III-nitride based MMIC as taught by Schmukler for the purpose of obtaining high power/voltage/current/frequency integrated device for high power microwave applications (see paragraph [0002] of Schmukler).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claims 25 and 55, as applied to claims 1 and 31 above, respectively, Spivey is silent to wherein the semiconductor die comprises (configuring) at least one active area that is an area that one or more Radio Frequency (RF) semiconductor devices are located; (configuring the one or more Radio Frequency (RF)) the semiconductor die comprises at least one of the following: a GaN based Field-Effect Transistor (FET) and a GaN based high-electron-mobility transistor (HEMT); and the semiconductor die comprises (configuring) at least one secondary device area that comprises portions of one or more of the following: impedance matching circuits, matching circuits, input matching circuits, output matching circuits, intermediate matching circuits, harmonic terminations, harmonic termination circuits, and matching networks.
	However, Schmukler discloses in a same field of endeavor, a semiconductor device, including, inter-alia, at least one active area that is an area that one or more Radio Frequency RF) semiconductor devices are located, the semiconductor die comprises a GaN based high-electron-mobility-transistor (HEMT) (wherein the first depletion mode semiconductor device comprises a High Electron Mobility Transistor (HEMT), a GaN HEMT (see paragraph [0046] and fig. 14, wherein HEMT1 and HEMT2 are included in common semiconductor die (see paragraph [0035]) two RF stages HEMT1 and HEMT2 (see paragraph [0043]), and the semiconductor die comprises at least one secondary device area that comprises portions of impedance matching circuits (a multi-stage RF amplifier 100 is shown with two stages HEMT1 and HEMT1 of amplification, an input match circuit 310, an interstage match circuit 320 and an output match circuit 1330 (see paragraph [0042]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the semiconductor device of Spivey with the technique as taught by Schmukler to include the GaN based HEMTs and impedance matching circuits  for the purpose of using a device for high power, large currents, that can support high voltages and/or operate at high frequencies for radio frequency/microwave applications (see paragraphs [0002], [0003] of Schmukler) and for matching stages of the RF circuit (see paragraphs [0041] and [0042] of Schmukler).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claim 11, 21, 41, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey et al. (U.S. Patent 6,890,065), newly cited, in view of Kobayashi et al. (U.S. Pub. 2015/0041974), of record.
In re claims 11 and 41, as applied to claims 1 and 31, Spivey is silent to wherein the die attach material comprises metal particles in an organic material.
However, Kobayashi discloses in a same field of endeavor, a semiconductor device, including, inter-alia, a die attach material comprises metal particles in an organic material (by manufacturing a sintered body of silver fine particles using the silver fine particles described above as the primary particles) so that it is possible to obtain a bonding memory to bond components of a semiconductor device that is capable of relieving stress on the semiconductor device and also has electrical conductivity (see paragraph [0087], note that a silver salt of carboxylic acid is mixed with aliphatic primary amine to obtain a solution in which silver salt of carboxylic acid is dissolved (organic material) (see paragraph [0068]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Spivey with the technique as taught by Kobayashi to include the die attach material comprising metal particles in an organic material for the purpose of using a die attach material to bond components of a semiconductor device that is capable of relieving stress on the semiconductor device and also has electrical conductivity (see paragraph [0087] of Kobayashi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.  Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
In re claims 21 and 51, as applied to claims 1 and 31 above, Spivey discloses wherein the die attach material 18 comprises a plurality of the die attach material (see col. 2, lines 59-67) but is silent to wherein forming the die attach material is configured utilizing one of the following: screen-printing processes, preform processes, needle dispensing processes, and inkjet dispensing processes.
However, Kobayashi discloses in a same field of endeavor, a semiconductor device including, inter-alia, wherein the die attach material is configured utilizing screen-printing processes (printing or applying the electrically conductive paste containing the silver fine particles (die attach material) on a desire area in a substrate in a conventionally known method, such as screen printing (see paragraph [0083]).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Spivey with the technique as taught by Kobayashi to include the screen-printing process for the purpose of using a conventional known method to apply a material on a desire area on the support (see paragraph [0083] of Kobayashi).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
Claims 5, 6, 14, 35, 36, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spivey et al. (U.S. Patent 6,890,065), newly cited, in view of Bauer et al. (U.S. Pub. 2011/0266663), of record.
In re claim 5, as applied to claim 1 above, Spivey discloses wherein the at least one channel 38 is defined by the lower surface of the semiconductor die 40 and the upper surface of the support 20 (see col. 2, lines 59-67 and figs. 4A-B) but is silent to wherein the semiconductor device further comprising at least one secondary device area on the support and wherein the die attach material comprises at least a portion of the at least one channel positioned between the at least one secondary device area and the support.
However, Bauer ‘663 discloses in a same field of endeavor, a semiconductor device including, inter-alia, at least one secondary device area (I/O area) 906, 908 on the support 916 and wherein the die attach material 918 comprises at least a portion of the at least one channel 920 positioned between the at least one secondary device area 906, 908 and the support 916 (see paragraph [0033] and fig. 10).
Therefore, it is respectfully submitted that that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Bauer ‘663 into the semiconductor device of Spivey in order to enable wherein the semiconductor device further comprising at least one secondary device area on the support and wherein the die attach material comprises at least a portion of the at least one channel positioned between the at least one secondary device area and the support in Spivey to be formed because in doing so would improve the attachment of semiconductor packages to printed circuit boards, substrates, other circuit, or semiconductor element (see paragraph [0002] of Bauer).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 6, as applied to claim 1 above, Spivey in combination with Bauer ‘663 discloses wherein the semiconductor device further comprising a protective material 900 on the support 916 and wherein the die attach material 918 comprises at least a portion of at least one channel 910 positioned between the protective material and the support (see paragraph [0031] and figs. 9-10 of Bauer ‘663).
In re claim 14, as applied to claim 1 above, Spivey in combination with Bauer ‘663 discloses wherein the die attach material is configured such that the at least one channel 920 is located vertically below and laterally offset from an active area of the semiconductor die 904/910; and the semiconductor die 910 comprises an integrated circuit (see paragraph [0031] and figs. 9-10 of Bauer ‘663).
In re claim 35, as applied to claim 31 above, Spivey discloses wherein the at least one channel 38 is defined by the lower surface of the semiconductor die 40 and the upper surface of the support 20 (see col. 2, lines 59-67 and figs. 4A-B) but is silent to wherein the semiconductor device further comprising at least one secondary device area on the support and wherein the die attach material comprises at least a portion of the at least one channel positioned between the at least one secondary device area and the support.
However, Bauer ‘663 discloses in a same field of endeavor, a semiconductor device, including, inter-alia, at least one secondary device area on the support 916 and wherein die attach material 918 comprises at least a portion of the at least one channel 920 positioned between the at least one secondary device area and the support (see paragraph [0031] and figs. 8-10, note that, the device package includes a plurality of connectors 700 on exposed surface of the lead frame 702, grid pattern 704).  The device package further includes input/output (see paragraph [0029]), note that, the die attach material 918 comprises at least a portion of at least one channel 920 positioned between the at least one secondary device area (die areas on the semiconductor die 910 and the support (PCB 916) at a position which corresponds to the mold field channels in the lead frame (see paragraph [0033] and fig. 10).
Therefore, it is respectfully submitted that that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Bauer ‘663 into the semiconductor device of Spivey in order to enable wherein the semiconductor device further comprising at least one secondary device area on the support and wherein the die attach material comprises at least a portion of the at least one channel positioned between the at least one secondary device area and the support in Spivey to be formed because in doing so would improve the attachment of semiconductor packages to printed circuit boards, substrates, other circuit, or semiconductor element (see paragraph [0002] of Bauer ‘663).  Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
In re claim 36, as applied to claim 31 above, Spivey in combination with Bauer ‘663 discloses wherein the semiconductor device further comprising a protective material 900 on the support 916 and wherein the die attach material 918 comprises at least a portion of at least one channel 920 positioned between the protective material and the support 916 (see paragraph [0031] and figs. 9 and 10 of Bauer ‘663).
In re claim 44, as applied to claim 31 above, Spivey in combination with Bauer ‘663 discloses wherein the semiconductor device further comprising arranging the die attach material such that the at least one channel 904, 920 vertically below and laterally offset from an active area, wherein the semiconductor die 910 comprises an integrated circuit (see paragraph [0033] and fig. 10 of Bauer ‘663, note that, channels 904, 920 is vertically below the semiconductor die 910 and laterally offset from the top/active surface).
Response to Applicant’s Amendment and Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-7, 10, 11, 14, 17, 21, 25, 31, 33, 35-37, 40, 41, 44, 47, 51, and 55 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cook et al.			U.S. Patent 10,861,796	Dec. 8, 2020.
Powell et al.			U.S. Patent 9,305,889	Apr. 5, 2016.
Fan				U.S. Pub. 2010/0019373	Jan. 28, 2010.
Lutz et al.			U.S. Pub. 2008/0290494	Nov. 27, 2008.
Nagesh et al.			U.S. Patent 5,585,671	Dec. 17, 1996.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892